Citation Nr: 1142577	
Decision Date: 11/18/11    Archive Date: 11/30/11

DOCKET NO.  08-01 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran served on active duty from September 1960 to July 1964.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In January 2008, the Veteran requested a hearing before the Board.  The Veteran subsequently withdrew his request for a Board hearing and requested a local hearing with a Decision Review Officer.  38 C.F.R. § 20.704(e).  

In December 2008, the Veteran testified before a Decision Review Officer at the RO.  A transcript of the proceeding is of record.  

The issue of service connection for ischemic heart disease has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran testified to noise in his ears since service.  He described the noise as a high-pitched shrill sound.  The Veteran explained that he did not understand that the noise in his ears could be considered tinnitus as he did not consider the noise in his ears a ringing sound but instead a sound more like the sound of cicadas.  Since he did not think it was a ringing sound, he reported to the VA examiners that he did not have ringing in his ears.  Since that time, he read that the sound he has been experiencing could be considered tinnitus.  The Board finds the Veteran's testimony during the local hearing to be credible as to the sound he has experienced since service and as to the reasons why he did not report tinnitus during past VA examinations. 

The Veteran was afforded a VA examination in March 2009.  During the examination, the Veteran explained why he had previously denied ringing in his ears.  Despite this, the Board finds this examination inadequate as the examiner did not state whether or not there was a diagnosis of tinnitus and did not provide an opinion as to whether any current diagnosis of tinnitus was related to the Veteran's service.  

As the opinions provided in the past VA examination have been based on the Veteran's reports that he did not have tinnitus, the Board finds that a new VA examination is needed.

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for an audiologist with appropriate expertise to examine the Veteran, review the Veteran's claims folder, including a copy of this Remand, and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has currently diagnosed tinnitus and, if so, whether it was incurred or aggravated as a result of active service to include in-service noise exposure.  

A report should be prepared and associated with the Veteran's claims folder.  The examiner should provide a clear and thorough rationale for his or her conclusions with references to the evidence of record and must provide a discussion of the facts and medical principles involved.

Prior to the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

All indicated tests and studies should be accomplished.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

2.  After ensuring that the development is complete, the RO should re-adjudicate the claim.  If not fully granted, the RO should issue a supplemental statement of the case before returning the claims to the Board, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



